                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                          Civil Action No.: 1:20-cv-429

 MICHAEL P. BOLAND,

               Plaintiff,

        v.                                            NOTICE OF REMOVAL

 ROYAL HERITAGE HOME, LLC,

               Defendant.

       Defendant Royal Heritage Home, LLC (“Royal Heritage”), hereby files this Notice

of Removal of this action from the North Carolina General Court of Justice, Superior Court

Division, Guilford County, to the United States District Court for the Middle District of

North Carolina pursuant to 28 U.S.C. §§ 1441, and 1446. In support of this removal, Royal

Heritage states as follows:

       1.     On or about April 23, 2020, an action was commenced against Royal

Heritage in the North Carolina General Court of Justice, Superior Court Division, Guilford

County, File No. 20-CVS-4701, entitled Michael P. Boland v. Royal Heritage Home, LLC.

       2.     Plaintiff alleges in the Complaint that he was a citizen and resident of

Guilford County, North Carolina at the time he contracted and performed under the

contract at issue in the litigation. Plaintiff is currently residing in Little River, Horry

County, South Carolina.

       3.     Defendant Royal Heritage is a corporation organized and existing under the

laws of the State of Delaware, with its principal place of business in New York, New York.




       Case 1:20-cv-00429-WO-JLW Document 1 Filed 05/14/20 Page 1 of 4
       4.     Royal Heritage was served with a copy of the Summons and Complaint filed

in the State Court Action on May 7, 2020. Accordingly, this Notice is timely pursuant to

28 U.S.C. § 1446(b).

       5.     The above-captioned case is a civil action that is subject to removal pursuant

to 28 U.S.C. § 1441 because it is based on diversity jurisdiction. This Court has original

jurisdiction over this action pursuant to 28 U.S.C. § 1332 because Royal Heritage is a

citizen of a state other than North Carolina and has its principal place of business in a state

other than North Carolina, where Plaintiff resided at all relevant times for the actions in the

Complaint. Therefore, complete diversity exists. In addition, the damages sought in the

Complaint are, on information and belief and to a reasonable degree of certainty based on

the allegations in the complaint, in excess of $75,000.00, exclusive of interest and costs.

       7.     Attached as exhibits are copies of pleadings, including the Complaint

(Exhibit A), and Summons addressed to Royal Heritage (Exhibit B).

       8.     Venue is appropriate in the Middle District of North Carolina because the

North Carolina General Court of Justice, Superior Court Division, Guilford County, is

located within this judicial district. See 28 U.S.C. § 1441(a).

       9.     Promptly after the filing of this Notice of Removal in the United States

District Court for the Middle District of North Carolina, Royal Heritage will give notice of

the filing of this Notice of Removal to the North Carolina General Court of Justice,

Superior Court Division, Guilford County, and to Plaintiff in compliance with 28 U.S.C. §

1446(d).


                                              2


       Case 1:20-cv-00429-WO-JLW Document 1 Filed 05/14/20 Page 2 of 4
      WHEREFORE, Royal Heritage Home, LLC hereby removes and gives notice of

removal of this action from the North Carolina General Court of Justice, Superior Court

Division, Guilford County, to the United States District Court for the Middle District of

North Carolina.


      This the 14th day of May, 2020.


                                         /s/Lisa W. Arthur
                                         Lisa Arthur
                                         N.C. State Bar No. 44184
                                         Larthur@foxrothschild.com
                                         FOX ROTHSCHILD LLP
                                         300 North Greene Street, Suite 1400
                                         Greensboro, NC 27401
                                         PO Box 21927 (27420)
                                         Telephone: (336) 378-5200
                                         Facsimile: (336) 378-5400

                                         Attorneys for Defendant




                                           3


       Case 1:20-cv-00429-WO-JLW Document 1 Filed 05/14/20 Page 3 of 4
                               CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing NOTICE OF REMOVAL has

been filed with the Clerk using the CM/ECF system and has served upon Plaintiff by

depositing a copy of the same in the United States mail, postage prepaid, addressed to the

following counsel of record:

                                   Roberta King Latham
                                   615 St. George Square Ct., Suite 300
                                   Winston-Salem, NC 27103
                                   Attorney for Plaintiff


      This the 14th day of May, 2020.


                                                /s/Lisa W. Arthur
                                                Lisa W. Arthur
                                                Attorney for Defendant




                                            4


       Case 1:20-cv-00429-WO-JLW Document 1 Filed 05/14/20 Page 4 of 4
